 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDBuilding and Construction Trades Council of Delaware(Pettinaro Construction Co., Inc.)andThomas E.Waters,Jr. Case 4-CP-224December 16, 1974DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, AND PENELLOOn July 31, 1974, Administrative Law Judge JohnG. Gregg issued the attached Decision in this proceed-ing. Thereafter, the Respondent filed exceptions and asupporting brief,'The General Counsel filed cross-exceptions and a supporting brief, and the Respondentfiled an answering brief to the cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofRespondent's request for oral argument is hereby denied, as the record,including the briefs, adequately presents the issues and positions of theparties.2We find, in agreement with the Administrative Law Judge, that Respon-dent's picketing violated Sec. 8(b)(7)(C). However, we do so for the follow-ing reasons: The Board has held that Sec. 8(b)(7), including subparagraph(C) of Sec. 8(b)(7), prohibits picketing for a recognitional or organizationalobject, and that the second proviso to Sec. 8(b)(7)(C) carves out an excep-tion from that prohibition and permits picketing which, although having anobject of recognition or organization, meets the two conditions stated in theproviso; namely, (1) that "the purpose" of the picketing is to truthfullyadvise the public that an employer does not employ members of or have acontract with a labor organization, and (2) that file picketing does not havethe proviso effect of inducing individuals employed by other persons in thecourse of their employment not to deliver or transport goods or to performany services.Local 429, International Brotherhood of Electrical Workers,AFL-CIO (Sam M. Melson d/b/a Sam Melson, General Contractor),138NLRB 460 (1962). Applying these principles to the instant case, we findthat the picketing herein, although for a recognitional and organizationalobject,was for "the purpose" of advising the public that the Pettinaroproject was being built by "non-union labor," and, therefore, that suchpicketing fell within the ambit of the second proviso. Based on the findingsof the Administrative Law Judge, we conclude, however, that the effect ofthe picketing herein was to induce individuals employed by other personsin the course of their employment not to deliver or transport goods or toperform any services.7The General Counsel has excepted to the Administrative Law Judge'sfailure to include in his order a restriction against picketing of employersother than Pettinaro for the same 8(b)(7)(C) purposes. In the absence of anyshowing that Respondent has demonstrated a proclivity to violateSec. 8(b)(7) of the Act, we find that Respondent's primary activityorganizational and recognitional picketing--does not warrant the broadcease-and-desist order requested by the General Counsel.the Administrative Law Judge as modified below andhereby orders that Respondent, Building and Con-struction Trades Council of Delaware, Glasgow, Dela-ware, its officers, agents, and representatives, shall takethe action set forth in the Administrative Law Judge'srecommended Order, as herein modified:1.Substitute the following for paragraph 1:"1. Cease and desist from picketing or causing to bepicketed, or threatening to picket or cause to be pick-eted, Pettinaro Construction Co., Inc.,. where an objectthereof is forcing or requiring said Employer to recog-nize or bargain with Respondent Council or its af-filiated locals, as the collective-bargaining representa-tive of its employees, or for the purpose of forcing orrequiring the employees of said Employer to accept orselectRespondent Council or its affiliated locals astheir collective-bargaining representative, under cir-cumstances which would violate Section 8(b)(7)(C) ofthe Act, as amended."2. Substitute the attached notice for the Administra-tive Law Judge's notice.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties participated and of-fered evidence, the National Labor Relations Board hasfound that we violated the law and has ordered us topost this notice and take the action indicated in it. Weintend to carry out the Order of the Board and wehereby notify you that:WE WILL NOT pi"ket or cause to be picketed, orthreaten to picket or cause to be picketed, Pet-tinaroConstruction Co., Inc., where an objectthereof is forcing or requiring said Employer torecognize or bargain with us or our affiliated lo-cals, as the collective-bargaining representative ofits employees, or for the purpose of forcing orrequiring the employees of said Employer t3 ac-cept or select us or our affiliated locals as theircollective-bargaining representative, under cir-cumstanceswhichwouldviolateSection8(b)(7)(C) of the Act, as amended.BUILDING AND CONSTRUCTIONTRADES COUNCIL OF DELAWAREDECISIONJOHN G. GREGG,Administrative Law Judge:This case washeard at Wilmington,Delaware, on June 6, 1974,based oncharges duly filed and a complaint issuedMay 17, 1974,alleging that the Respondent violated Section8(b)(7)(C) of215 NLRB No. 54 BLDG. & CONSTRUCTION TRADES COUNCIL OF DELAWAREthe Act. The Respondent denies any violations of the Act.(For the reasons explicated more fully hereinafter I find andconclude that the Respondent did indeed violate the Act asalleged in the complaint.)Upon the entire record in the case, including my observa-tion of the demeanor of the witnesses and careful considera-tion of the briefs filed by the parties, I make the following:FINDINGS OF FACTITHE BUSINESSOF THE EMPLOYERAND THE LABORORGANIZATIONINVOLVEDPettinaro Construction Co., Inc., is, and has been at alltimes material herein, a corporation duly organized under,and existing by virtue of, the laws of the State of Delaware,and is, and has been at all times material herein, engaged asa contractor in the building and construction industry withprincipal offices located inWilmington, Delaware.During the past year, Pettinaro, in the course and conductof its business operations has provided services and goodsvalued in excess of $50,000 to firms which in turn annuallysell and ship goods valued in excess of $50,000 directly topoints outside the State of Delaware.Pettinaro Construction Co., Inc., is now, and has been atall timesmaterial herein, an employerengaged incommercewtihin themeaningof Section 2(6) and (7) of the Act.As set forth more specifically hereinafter, the Respondent,Building and Construction Trades Council of Delaware is,and has been at all times material herein, an unincorporatedassociation composed of constituent labor organizations inthe building and construction industry and is a labor organi-zation withinthe meaningof Section 2(5) of the Act.11THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges essentially that:Since on or about April 8, 1974, and at all times materialherein, the Respondent has picketed Pettinaro at the NewarkVocational School construction site where Pettinaro has beenengaged pursuant to contract with the Newark, Delaware,School District as general contractor for construction of aschool building known as the Newark Vocational School;that the Respondent and its constituent labororganizationshave not been "currently certified" as the representative ofany of Pettinaro's employees since said picketing began or atany other time material herein; that an object of the Respon-dent's picketing set forth above, was, and is, to force orrequire Pettinaro to recognize or bargain with the Respond-ent and its constituent labor organizations as the representa-tive of Pettinaro's employees and to force or require Pet-tinaro's employees to accept or select Respondent and itsconstituent labor organizations as their collective-bargainingrepresentativeThe complaintallegesadditionally that the picketing de-scribed above has been conducted for more than 30 dayswithout the filing of a petition for a Board election underSection 9(c) of the Act; and that the aforesaid picketing hasinduced individuals employed by suppliers of Pettinaro andby other persons doing business with Pettinaro not to makepickups or deliveries at the Newark Vocational School con-625structionproject or toperform services at said premises andthat by theaforesaid acts the Respondentdid picket,or causeto bepicketed, the Employerwith an objectof forcing orrequiring an employer to recognize or bargain with a labororganization as the representativeof itsemployees,or forcingor requiring the employees of an employer to accept or selectsuch labor organization as their collective-bargaining repre-sentative at a time when such labor organization was notcertifiedas the representative of such employees,and Re-spondentthereby didengage in, and is engaging in, unfairlabor practices within the meaning of Section 8(b)(7)(C) ofthe Act.The issues presented herein are.(a) Is the Building and Trades Council of Delaware alabor organization within the meaning of Section 2(5) ofthe Act andan agentof its constituent labor organiza-tions within the meaning of Section 2(13) of the Act.(b) Did theBuilding andConstruction Trades Councilof Delaware picket Pettinaro with an organizational andrecognitional object for a period exceeding 30 days andthereby induce substantial economic impact in violationof Section 8(b)(7)(C) of the Act.A. The FactsThe record establishes that Pettinaro is currently engagedat Glasgow, Delaware, as general contractor in the construc-tion of a multimillion dollar project known as the NewarkVocational School project. Construction work commencedaround late March or early April 1974, with Pettinaro award-ing allsubcontracts, coordinating the subcontractors, andgenerally overseeing the project scheduled for completion inDecember 1975.While Pettinaro has some 20 of its own employees on theproject, including carpenters, laborers, cementmasons, a siteexpediter, and superintendent, no labor organization has beencertified as the representative of Pettinaro's employees As forthe subcontractors committed to work on the project, therecord establishes that approximately more than 50 percentof the subcontractors, about 17 of them, have bargainingrelationships with labor organizations; the remainder havenot. The record establishes that there are no union subcon-tractors employing carpenters, laborers, and cementmasons.Almost contemporaneously with the commencement ofconstruction at the project, Pettinaro received a letter datedMarch 29, 1974, from the Respondent notifying Pettinarothat the Respondent"intendsto place Informational Picketson the District Vocational School Project at Rte 896 and Rte40, Glasgow, Delaware. These pickets are for information tothe Public, and are not intended to induce or cause in anymanner,a work stoppage. They are for informational pur-poses only."Following receipt of the Respondent's letter and on April8, 1974, picketing in fact commenced at the project. Picketscarried picketsignsdeclaring "This Picket Is To Advise ThePublic That This ProjectIs Being BuiltBy NON-UNIONLABOR. The Building Trades Council of Delaware." Gener-ally, about four to six pickets carrying suchsignswere presentdaily at the several construction site gates usually from 7:10 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDa.m. until about 3:45 p.m.Picketing continued daily throughJune 6, 1974, a periodwell in excessof 30 days.Subsequent to commencement of picketing Pettinaro ad-vised suppliers and subcontractors, including Angerstein andTaylor-Davis, of the existence of the picket line. When theyindicated refusal to cross the line Pettinaro, in order to inducesaid suppliers to cross the picket line, sent them copies of theRespondent's letter to show that the Respondent identifiedthe picketing as informational.The record also establishes that during the time picketingwas conducted a number of interruptions of deliveries andwork took place. According to the testimony of Alfred Ber-tomeu, vice president of Pettinaro, prior to the commence-ment of picketing deliveries to the site were made on termsof "furnish and deliver to the work area." Subsequently therewere occasions when the Respondent "had to meet truckdriv-ers at a diner down the road and drive his truck in," and whenthe Respondent had to take material off a supplier's truck onto a Respondent's truck and bring it in to the site. Accordingto Bertomeu's uncontradicted testimony,some unspecifiedamount of supplies originally purchased for delivery to theworksite were delivered to Respondent's warehouse locatedabout 7 or 8 miles from the worksite.Bertomeu testified that deliveries of orders of lime, con-crete, brick, and grout, placed with A. H. Angerstein, Inc.,were interrupted in the course of the picketing.Sometimearound the end of April, Angerstein's truck with a load ofgrout to be delivered to the work area was approached on theopposite side of the project by one of the pickets and subse-quentlyPettinaro brought up a truck, transferred thematerial from Angerstein's truck to Pettinaro's truck, anddrove it on to the site without interference by the pickets.Adverting to delivery of Pettinaro's total needs for con-crete by Petrillo Brothers which was to be delivered to thework area, Bertomeu stated that Pettinaro's total needs inexcess of 5,000 yards of concrete were not satisfied and thatPettinaro had to satisfy an unspecified portion of its needsthrough John F. Dugan and Sons at a higher cost.The record also discloses that a delivery to the site of castiron soil pipe by a driver for Canron Corporation for deliveryto the site was stopped at the entrance to the site, a picketconversed with the driver, and subsequently a Pettinarodriver took the truck into the site and unloaded it while theCapron driver stood by. After unloading, the Pettinaro driverdrove the truck three-eighths of a mile from the site to theSherwood Diner where the Canron driver again took thetruck.The record discloses that similar incidents took placethereafter involving deliveries of cast iron soil fittings, con-crete brick, layout lime, discharge hose, Embico grout, con-crete, and fill.B.The Statusof theRespondent Building and TradesCouncil ofDelawareThe record discloses that the Respondent Council is com-prised of approximately 18 affiliated local labor organiza-tions.Delegates appointed by the president of a local orelected by its membership attended monthly meetings. Busi-ness agents of each affiliated local labor organization at-tended weeklymeetings.The Respondent's activities are fi-nanced by a per capita tax on each member of the affiliatedlocal labor organizations.The function of the Respondent is essentially one of publicrelations, that is seeking passage of favorable legislation andacquiring more work for the building trades in the State ofDelaware. The Respondent plays a role in the settlement ofjurisdictional disputes between affiliated local labor organiza-tions and serves as an intermediary between unions. Theo-dore W. Ryan, the president of the Respondent Council testi-fied-If there are two unions that may have problems andthey can't get the problem solved sometimes you can beinstrumentalin getting the problem solved. If not, wejust meet with the two locals, or maybe with all craftsunion representatives and try to iron the problem out.There may be a particular contractor, and they cannotresolve their problems, and sometimes we'll call a meet-ing andI am more or less the negotiator between themand get the problem settled.Ryan identified these problems as mostly jurisdictional,but included those problems involving discharge of em-ployees by contractors and personality clashes between unionagents andcontractors. Ryan stated hisworkalso was heavilyinvolved in public relations, legislative contact, and activityseeking legislationinvolving protection of jobs and increasein jobs for the 18 local members of the Building Trades.Ryan testified that in the year and a half that he has beenPresident of the Respondent Council he has in fact to anextent dealt with employers in connection with grievances orlabor disputes of wages, rates of pay, hours of employment,or conditions of work. Ryan stated, however, that he has noright to represent an employee or a member of a local. "If thatmember needs representation it will be his business agent orhis International representative." Ryan stated further that hehad no right to represent any local unions with respect towages,rates of pay, hours of employment, or conditions ofwork with respect to dealings with employers, and that henever represented or helped out or worked along with a busi-ness agentbecause of an individual being fired-that in thesecircumstances the agent had either resolved the matter or itwent to his International.The record discloses additionally that the Respondent isrequired to adopt the constitution and bylaws to govern localcouncils as provided for in the constitution of the Buildingand Construction Trades Department, AFL-CIO, and theRespondent is prohibited from adopting provisions inconsist-ent therewith.The Respondent's president is required to enforce the con-stitution and bylaws of the Building and Construction TradesDepartment and of the Respondent, and their policies anddecisions. Included in the objects and principles set forth inthe constitution of the Building and Construction TradesDepartment are the promotion of health and safety practices;the adjustment of trade and jurisdictional disputes; the prob-lem of industrial peace; and the aiding of all affiliated nationalor international unions in securing improved wages, hours,and working conditions through the process of collective bar-gaining.The Respondent files periodic reports with the Departmentof Labor as required of labor organizations by pertinent pro- BLDG. & CONSTRUCTION TRADES COUNCIL OF DELAWAREvisions of the Labor Management Reporting and DisclosureAct, 29 U.S.C.A. 431 and claims exemptions under Section501 (c)(5) of the Internal Revenue Code 26 U.S.C.A. 501(c)(5) which section exempts from certain taxation agricul-tural, horticultural, and labor organizations. Additionally,the Respondent Council is included in the classification oflabor organizations in the Yellow Pages of the WilmingtonTelephone Directory.It is clear from the record that the Respondent Council isa labor organization for the purposes of exemption from cer-tain taxation under the Internal Revenue Code and for re-porting purposes under the Labor Management Reportingand Disclosure Act. However, the question herein is whetheror not the Respondent Council is a labor organization withinthe meaning of Section 2(5) of the National Labor RelationsAct, defining a labor organization as follows:(5) The term "labor organization" meansany organi-zation of any kind, or any agency or employee represen-tation committee or plan, in which employees partici-pate and which exists for the purpose, in whole or inpart, of dealing with employers concerning grievances,labor disputes, wages, rates of pay, hours of employ-ment,or conditions of work.In a case involving a secondary boycott on the constructionof the Gateway Arch in St. Louis, the Board stated in perti-nent part-. . The Trades Council in the instant cases demon-strated clearly thatitwasdealing directly with the em-ployers herein with regard to a condition of employment(i.e, the presence of non-AFL-CIO members on thejob).We find it sufficient that the Trades Council is theorganization through which the affiliated crafts functionas a unit,and find thatit isa labor organization withinthe meaning of the Act.IBEW Local 1(E. Smith Plumb-ing Co.),164 NLRB 313 (1967).The testimony and evidence of record herein amply sup-ports a finding that the Respondent Council is anorganiza-tion through which the affiliated crafts function as a unit andthat in the instant case the Respondent, as demonstrated bythe minutesof itsmeetings, enunciatedand furthered a policyof 100-percent union jobs; dealt directly with employers ona wide range of matters in the Wilmington area; forwardedits letter of March 29, 1974, to Pettinaro with copies thereofto other contractors; and planned, with its affiliated locals,coordinated, and executed the picketing of the Pettinaro job-site in furtherance of the Respondent's broad objectives.Accordingly, I find that the Respondent Building and Con-struction Trades Council of Delaware is a labor organizationwithin themeaningof the Act.Wyoming Valley Building &Construction Trades Council (AltemoseWilkes-Barre Corp.etc.),211 NLRB 1049 (1974). Additionally, I find that theRespondent Council inplanning, coordinating, and executingthe picketing herein within the broad scope of its functionsunder the constitution and bylaws to govern Local Councilsas contained in the constitution of the Building and Construc-tion Trades Department AFL-CIO acted as agent for and onbehalf of its affiliated local labor organizations.C. Analysis, Findings,and Conclusions627Section 8(b)(7)(c) of the Act provides in pertinent partthat:Section 8(b)-It shall be an unfair labor practice fora labor organization or its agents-****(7) to picket or cause to be picketed, or threaten topicket or cause to be picketed, any employer where anobject thereof is forcing or requiring an employer torecognize or bargain with a labor organization as therepresentative of his employees, or forcing or requir-ing the employees of an employer to accept or selectsuch labor organization as their collective bargainingrepresentative, unless such labor organization is cur-rently certified as the representative of such em-ployees*****-(C) where such picketing has been conductedwithout a petition under section 9(c) being filed withina reasonable period of time not to exceed thirty daysfrom the commencement of such picketing:Provided,That when such a petition has been filed the Boardshall forthwith, without regard to the provisions ofsection 9(c)(1) or the absence of a showing of a sub-stantial interest on the part of the labor organization,direct an election in such unit as the Board finds to beappropriate and shall certify the results thereof:Pro-vided further,That nothing in this subparagraph (C)shall be construed to prohibit any picketing or otherpublicity for the purpose of truthfully advising thepublic (including consumers) that an employer doesnot employ members of, or have a contract with, alabor organization,unlessan effect of such picketingis to induce any individual employed by any otherperson in the course of his employment, not to pickup, deliver or transport any goods or not to performany services.There is no dispute on this record that picketing was con-ducted continuously on a daily basis at the Pettinaro jobsiteby or under the aegis of the Respondent for a period clearlyin excess of 30 days Nor is there any dispute as to the factthat the Respondent is not currently certified as the represen-tative of any of Pettinaro's employees.The basic question is to determine the true nature of thepicketing herein. As stated by the Board, unlawful motive inpicketing situations is not often proved by admissions, butrather, the motive for the act in question must be ascertainedfrom all the attendant circumstances.International Ladies'Garment Workers' Union, AFL-CIO (Coed Collar Company),137 NLRB 1698 (1962).Analysis of the circumstances herein as disclosed by therecord persuades me and I find that the picketing herein wasconducted for recognitional and organizational purposes asalleged in the complaint.In this connection I have taken into-account and carefullyanalyzed the testimony and exhibits of record pertaining tothe origin, nature, and the thrust of the picketing. It is clearfrom the record, indeed from testimony of the Respondent'sPresident Ryan, that prior to the commencement of work by 628DECISIONSOF NATIONAL LABOR RELATIONS BOARDPettinaro at the jobsite the Council at regular weekly businessagent's meetings discussed the Newark Vocational School jobin terms of the Council's "Target 74" program which had theobject of "working on all lobs 100 percent union " It wasnoted in thesemeetingsthat the Newark Vocational Schoolor Pettinaro job was not 100-percent union.According toRyan,the decision was made to inform the people in theNewark School District that "the job is non-union." Thedecision was made to place informational pickets on that jobwith all locals participating,that the picket sign would beinformational,and that pickets would be instructed on a dailybasis that if there were any questions by anyone they were tobe referred to Ryanin the Building TradesAdditionally the record amply establishes that the primaryunderlying problem under attack by the Respondent and itsaffiliated local labor organizations was the problem of thenonunion general contractor awarding subcontracts tononunion subcontractors thereby placing union contractorsat a disadvantage in biddingjobs such as theNewark Voca-tional School project, and placing union general contractorsat a disadvantage in bidding against nonunion general con-tractors.From the foregoing I am convinced that,while the Re-spondent denies any organizational or recognitional object inits picketing of the Pettmaro project and while the Respond-ent took pains to identify its picketing as informational, thepicketing was in fact conducted for organizational and recog-nitional purposes.In this connection the picket signs carriedthroughout the picketing term proclaimed that the projectwas being built with "non-union labor." The Board has heldthat a picket sign bearing a legend referring to the nonunioncharacter or nature of the labor employed on a project clearlyimplies a recognitional and organizational objectSan Fran-cisco Local Joint Executive Board, et al. (Jack-in-the-Box),203 NLRB 744 (1973);Local Joint Executive Board of Hoteland Restaurant Employees and Bartenders, et al. (Crown Caf-eteria),135 NLRB 1183(1962).In my view this implication is strengthened and ripenedinto fact by analysis of the origin of the picketing as set forthabove and by its linkage with Target 74, as explicated above,all of which convince me and I find that the picketing wasindeed conducted for recognitional and organizational pur-poses.Accordingly,since it appears that such picketing oc-curred while Respondent was not certified as collective-bar-gaining representative of Pettinaro's employees and for aperiod in excess of the statutory 30 days, the Respondentthereby violated Section8(b)(7)(C)as alleged in the com-plaint. In view of this, I find it unnecessary to determinewhether the interruptions to deliveries and services hereinhad the proviso effect.Construction, Shipyard and GeneralLaborers Local 1207 AFL-CIO, et al. (Alfred S. Austin Con-structionCo, Inc.),141NLRB 283, 285 (1963).However,assumingarguendothat the picketing herein hadbeen considered to have been informative I would neverthe-less have found a violation of the Act, as the record clearlyconvinces me that aneffect ofthe picketing herein was toinduce individuals employed by other persons in the courseof their employment not to deliver or transport goods or toperform any services.In this connectionwhilethe Respondent urges that theevidence of record relative to impedance of deliveries by pick-eting was of indeterminate quantum and economic impactand that such interruption of deliveries and services as therewas not clearlycaused byactionof the pickets,there is ampleevidenceof record,indeed the Respondent concedes ninesuch incidents,taking place during the picketing period, in-cluding incidents of drivers failing to follow the normal pro-cedure ofdelivering their loads ontothe jobsite,with result-ant necessityfor Pettinaroto provide substitute drivers andequipment,clearlywith attendant loss of time and cost in-volved,to convince me that the picketing was the cause of thefailures to make deliveriesby thetruckdrivers and the causeof thefailure of suppliers to provide services and supplies asmore specifically set forth hereinabove,and that such disrup-tionof services, deliveries,and work at the jobsite occasionedby thepresenceof thepickets at thelobsite while not suscepti-ble of precise computation iii terms of time and costamounted to a substantial interruption in the flow of essentialsupplies to the jobsite during construction.SeeRetail ClerksUnion,Local 1404, AFL-CIO (Jay Jacobs Downtown, Inc.)140 NLRB 1344 (1963);RetailClerks Union Local 324 andRetail Clerks Union Local 770 (Barkers Bros. Corp. andGold's Inc.),138 NLRB 478 (1962).IIITHE REMEDYHaving found that the Respondent, through picketingherein,has engaged in unfair practices violative of the Act,Iwill recommend that the Respondent be ordered to ceaseand desist from engaging in such conduct and take certainaffirmative action designed to effectuate the policies of theAct including the posting of appropriate notices by the Re-spondent and each of its affiliated local labor organizationsCONCLUSIONS OF LAW1.The Respondent,Building andConstruction TradesCouncil of Delaware,is a labor organization within the mean-ing of Section2(5) of the Act.2. Pettinaro Construction Co., Inc, is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act3.By picketing the Pettinaro Construction Company, Inc,jobsite (Newark Vocational School project) for an object offorcing or requiring Pettinaro to recognize or bargain withlocal unions affiliated with the Respondent Council as therepresentatives of its employees although the RespondentCouncil or these local unions are not certified collective-bargaining representatives,without a petition having beenfiled within 30 days after the commencement of such picket-ing, the Respondent Council has engaged in unfair laborpractices within the meaning of Section8(b)(7)(C) of the Act4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the above findings of fact, conclusions of law, and theentire record in this case and pursuant to Section 10(c) of theAct, I herebyissue the following recommended- BLDG. & CONSTRUCTION TRADES COUNCIL OF DELAWARE629ORDER'Respondent, the Building and Construction Trades Coun-cil of Delaware, its officers,agents,and representatives, shall:1.Cease and desist from picketing, or causing to be pick-eted,PettinaroConstructionCo., Inc., where an objectthereof is forcing or requiring such employer to recognize orbargain with Respondent as the collective-bargaining repre-sentatives of its employees at a time when Respondent is notcertified as such representative and where such picketing hasbeen conducted without a petition under Section 9(c) beingfiled withina reasonableperiod of time not to exceed 30 days' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.2 In the event that the Board'sOrder is enforced by a Judgment of aUnitedStates Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the NationalLaborRelations Board."from the commencement of such picketing.2.Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a) Post in conspicuous places at its business office and allplaces where notices to its affiliated labor organizations arecustomarily posted, copies of the attached notice marked"Appendix."2 Copies of said notices to be furnished by theRegional Director for Region 4, after being signed by the dulyauthorized representative of the Respondent, shall be postedby the Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in suchconspicuous places. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, defaced,or covered by any other material.(b)Furnish the Regional Director for Region 4 signedcopies of said notice for posting by Pettinaro ConstructionCo., Inc., if willing, in places where notices to employees arecustomarily posted.(c)Notify the Regional Director for Region 4, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.